NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2353-15T2

DANIELLE DELORENZO-TAGLIA,
n/k/a DANIELLE FLORES,

        Plaintiff-Respondent,

v.

ERIC TAGLIA,

     Defendant-Appellant.
__________________________

              Submitted January 19, 2017 – Decided            April 28, 2017

              Before Judges Simonelli and Gooden Brown.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Bergen
              County, Docket No. FM-02-0207-10.

              Porro Law Group LLC, attorneys for appellant
              (Janet L. Porro, Kristen M. Porro and Janet
              S. Del Gaizo, on the brief).

              Respondent has not filed a brief.

PER CURIAM

        In this post-judgment matrimonial matter, defendant Eric

Taglia appeals from the January 22, 2016 Family Part order, which

permitted plaintiff Danielle DeLorenzo-Taglia to relocate with the

parties' two children to Texas.            We affirm.
     We derive the following facts from the record.                  The parties

have two daughters, A.T. and M.T.,1 who were ages thirteen and

nine, respectively, when plaintiff sought to relocate.                  Pursuant

to an April 8, 2010 consent order, which was incorporated into the

parties' final judgment of divorce, the parties have joint legal

custody of the children, with plaintiff as the parent of primary

residence and defendant as the parent of alternate residence.                  The

consent order also set defendant's parenting-time, as well as the

parties' holiday, winter and spring recess, and summer vacation

parenting    time.    The    consent         order    contemplated   plaintiff's

relocation    to   Texas    with   the       children,    as   it   provided   for

defendant's parenting time in that event.

     In June 2014, plaintiff sought the court's permission to

relocate with the children to Texas.                 The court appointed Bergen

Family Center (BFC) to conduct a diagnostic evaluation.                   At the

time, defendant had parenting time on alternate weekends from

Saturday at 10:00 a.m. to Sunday at 6:00 p.m., and Tuesdays from

3:00 p.m. to 7:15 p.m.

     In his October 16, 2014 report, John Schmerler, Ph.D., from

BFC, found that because plaintiff was the primary custodial parent,

the factors in Baures v. Lewis, 167 N.J. 91 (2001) governed the


1   We use initials to identify the children to protect their
privacy.

                                         2                                A-2353-15T2
evaluation.    The doctor determined that plaintiff had a good faith

reason for the move, as her new husband and his children resided

in Texas and her husband's business was there.       The doctor also

found that plaintiff had proposed contact extensive enough to

sustain the children's relationship with defendant after the move,

and the move was not inimical to the children's best interests,

since   they   would   receive   educational,   health,   and   leisure

opportunities in Texas comparable to what they were presently

receiving.     The doctor also noted that other than leaving their

father, the major contraindication for the move was the presence

of an extended family on both sides in New Jersey, but this factor

was somewhat mitigated by the degree to which the children had

been incorporated into the new husband's large extended family.

The doctor recommended that plaintiff be permitted to move to

Texas with the children because the factors supporting such a move

outweighed the contraindications.

     Defendant retained Ravinder Bhalla, M.D., who conducted a

best interests evaluation and rendered a report on March 15, 2015.

Dr. Bhalla did not consider the Baures criteria.           Rather, he

conducted a best interests analysis, and opined it was in the

children's best interests to remain in New Jersey with plaintiff.

     In his May 18, 2015 response to Dr. Bhalla's report, Dr.

Schmerler agreed that under the best interests standard it was in

                                   3                            A-2353-15T2
the children's best interests to remain in New Jersey; however,

there were insufficient contraindications to prevent plaintiff

from relocating with the children based on the Baures criteria.

Drs. Schmerler's and Bhalla's reports were admitted into evidence,

but not specifically mentioned by the court in its decision to

permit plaintiff's relocation to Texas with the children.

       Plaintiff testified that in Texas, the children would be

sharing a room in a property that she and her husband were renting,

and she would be working in a day care center.             Justifying her

relocation to Texas, plaintiff testified as follows:

              I truly just wish to provide a semi-normal
              life for my children.      I know that their
              happiness matters and I believe that they will
              be happy in a settled situation with a normal
              two-parent home, whether that's a blended
              family or not. And they are very happy with
              the thought of having brothers and their step-
              father.

              They are close with their step-father.      He
              taught [A.T.] how to tie her shoes and ride a
              bicycle.   He has spent time teaching [M.T.]
              how to play the guitar. They do have a special
              bond. It's been seven years. I seek to have
              a normal life with my children and my husband
              and to move forward just as [defendant] has
              done. That is the reason why.

       Defendant testified he had an extremely close relationship

with    the     children   and   was       actively   involved   in     their

extracurricular activities including dance, soccer, basketball,

and girl scouts, as well as school events, concerts, back to school

                                       4                              A-2353-15T2
nights, and projects, and he financially contributed to these

expenses as necessary.     He briefly mentioned having done other

activities with the children such as nature walks, roller skating,

shopping, and going down to the shore.

     Defendant testified that in the past year, he had overnight

parenting   time   approximately    thirty   times,   and    approximately

sixty-five to seventy-five times in a single year in past years.

Not counting overnights but simply seeing his children, he saw

them 166 days in 2015; 181 days in 2014; 139 days in 2013; 129

days in 2012; and 142 days in 2010.     Defendant also testified that

in New Jersey, the children had the benefit of seeing members of

their extended family, including cousins, grandparents, aunts, and

uncles.   Defendant said he could not relocate to Texas because his

family business and licenses are in New Jersey.          He testified as

to the difficulty the parties had co-parenting their children,

such as agreeing to parenting times or scheduling events or

appointments   during   parenting    time.     His    main   concern   with

relocating the children to Texas was losing touch with them, by

virtue of the distance and plaintiff "poisoning" the children.2




2 Regarding jurisdictional concerns, the parties consented to New
Jersey retaining jurisdiction in the event the court permitted
relocation.

                                    5                              A-2353-15T2
     Finding   that   the   plaintiff   was    the   children's   primary

caretaker,   the   court    concluded   that   Baures   controlled,    not

O'Connor v. O'Connor, 349 N.J. Super. 381 (App. Div. 2002), which

governs relocation in shared parenting situations.        The court then

analyzed the Baures factors, and made the following findings:

          (1) The    reasons   given  for   the   move:
          [Plaintiff] desires to relocate to Texas with
          her new husband where his step-children live.
          Unlike in the past couple of years when this
          matter has come to the court before, we now
          have a secured living situation where a home
          has been rented with adequate room for all of
          the children. She has a job lined up. Based
          upon the testimony before this [c]ourt, that
          job is still available. So, she is remarried.
          They have a place to live.     She has a job
          lined up. Her husband is employed.

          (2) The reasons given for the opposition:
          [Defendant is] a good guy. He works hard. He
          loves his daughters.    He tries to make the
          best of a difficult situation where mother and
          father are not together anymore.     He spends
          time with his daughters. He makes sure that
          he has a nice home for his daughters when they
          come over.    He encourages and fosters his
          daughters' relationship with their mother
          despite the conflict between the parties.
          There's an extended family here, aunts,
          uncles, cousins.     There are valid reasons
          given for the opposition.

               [T]here are significant, valid reasons
          given for the opposition.

          (3) The past history of dealings between the
          parties insofar as it bears on the reasons
          advanced by both parties for supporting and
          opposing the move: There is a history of at
          least alleged domestic violence between the

                                    6                             A-2353-15T2
parties notwithstanding the fact that any
previous temporary restraining orders have
been dismissed. There's a history of conflict
between the parties, a lack of cooperation,
agreement with respect to the children's
health and welfare as in some ways respects
the parents personal preferences because as I
will continue to say and repeat despite the
circumstances, they have two wonderful,
intelligent, bright . . . children who appear
to be thriving . . . . Mother had her reasons
for leaving. Father has his valid reasons for
them to stay.

(4) Whether     the    child   will    receive
educational, health and leisure opportunities
at least equal to what is available here:
There is not much in the parties' submissions
with respect to information that the [c]ourt
can for inference take judicial notice of with
regard to the demographics between New Jersey
and the area that [plaintiff] intends on
moving to in Texas, but I give credibility to
. . . plaintiff's position in this case
certainly with a stable home life. The most
important   factor   is   in  the   children's
education which is the involvement with the
parents and their encouragement.         I am
satisfied that the children will receive
educational, health and leisure opportunity at
least equal to what is available to them here.

(5) Any special needs or talents of the child
that require accommodation and whether such
accommodation or its equivalent is available
in the new location: There is no particular
special need that has been submitted by either
of the parties. Thankfully, what we have here
are two children that appear can absolutely
thrive,   achieve   and  accomplish   in   any
situation.

(6) Whether a visitation and communication
schedule can be developed that will allow then
noncustodial parent to maintain a full and

                      7                          A-2353-15T2
            continuous relationship with the child: I give
            weight and credibility to . . . plaintiff's
            position that there will be additional time
            afforded to [defendant] if the [c]ourt permits
            the move. I am concerned about [defendant]'s
            stated reluctance to travel to Texas if I
            allow the move because of a past, . . . history
            of    alleged   threats    against    him    by
            [plaintiff]'s new husband. [Defendant] should
            be undeterred by that. If I allow the move
            nothing should deter him from spending time
            with his children. And if the [c]ourt allows
            the move, the [c]ourt will enter an order that
            requires [plaintiff] to bring the children to
            New Jersey, . . . the circumstances under
            which that will occur. And certainly if the
            move is allowed, that [defendant] is given
            financial consideration here, if he so
            chooses, when he wants to with reasonable
            notice should be allowed access to and contact
            with the children any time he wants.

            (7) The likelihood that the custodial parent
            will   continue   to  foster   the   child's
            relationship with the noncustodial parent if
            the move is allowed:3

            (8) The effect of the move on extended family
            relationships here and in the new location:
            With respect to the [e]ffect of the move on
            extended family and relationships here, I have
            heard testimony from [M.T.] in particular with
            regard to relationships with [defendant] and
            his family.   And of course I have extended
            family and I can see from the expressions on
            their faces, I can infer they're not just here
            as window dressing, they're here because they
            care about the children and they are
            supportive of [defendant].

            (9) If the child is of age, his or her
            preference:   We are dealing with a very
            bright, very vibrant 13-year-old young lady

3   The judge made no separate findings on factor 7.

                                  8                           A-2353-15T2
who is moving on with her teenage years and a
9-year-old in the fourth grade.     I do give
weight, I do give weight to their preferences.
[M.T.] is somewhat more excited at the
prospect of going to Texas. She is of course
four years older than [A.T.], more mature. I
have some added concern with [A.T.].     She's
very attached to her father but at the same
time, she also likes to visit with her step-
brothers, had enjoyed going down to Texas. I
think it's understandable that [M.T.] at her
age might be more reluctant, might be more
unsure, might be a little bit more nervous and
certainly wonders about what it will be like
being a substantial distance away from her
father.

(10) Whether the child is entering his or her
senior year in high school at which point he
or she should generally not be moved until
graduation without his or her consent:      We
don't have to deal with that right now.
There's going to come a point though, and I
want to remind [defendant], your children are
13 and 9 . . . . Any order of the [c]ourt
here . . . [is] subject to modification after
a period [of] time given changed circumstances
and as the children grow older, their needs
change, their preferences change.

(11) Whether the noncustodial parent has the
ability to relocate:     [Defendant] probably
could if he wanted to, but that would simply
devastate him both personally and financially
and rip him apart from his extended family and
the life that he has built here, the home that
he has built for the children. Does he have
the ability?     I believe that he has the
financial ability to do so if he wanted to.

     This [c]ourt understands the reluctance.
The [c]ourt understands what that would take.
But with respect to a determination as to
whether the non-custodial parent has the
ability, I don't know if he has the ability

                      9                          A-2353-15T2
          to make the move. His business is here. Is
          he going to close up the business and his
          livelihood to move to Texas, that would be in
          the children's best interest? Next thing you
          know[, plaintiff] is going to be on him to pay
          more money in child support or for failing to
          pay. I'm not going to do that to him. So I'm
          not going to make a finding that he has the
          ability to make the move.     Certainly if he
          wanted to, well I encourage that.

          (12) Any other factor bearing on the child's
          interest: The decision of the [c]ourt today
          is not reflective of any personal feelings
          about this case. The[re] are these enumerated
          factors.    This case based upon the facts
          clearly falls within the standard under
          Baures, clearly, without question.

The court concluded that plaintiff established a good faith reason

for the move under Baures, and the move would not be inimical to

the children's best interests.       The court entered an order on

January 22, 2016, permitting plaintiff to relocate to Texas with

the children, and setting defendant's parenting time schedule.

This appeal followed.

     Our review of a trial judge's factual findings, following a

non-jury trial, is limited.   Elrom v. Elrom, 439 N.J. Super. 424,

433 (App. Div. 2015).    "Generally, 'findings by the trial court

are binding on appeal when supported by adequate, substantial,

credible evidence.'"    Ibid. (quoting Cesare v. Cesare, 154 N.J.
394, 411-12 (1998)).    In matrimonial matters, this "[d]eference

is especially appropriate when the evidence is largely testimonial


                                10                         A-2353-15T2
and involves questions of credibility."           Cesare, supra, 154 N.J.

at 412 (citation omitted).         "Reversal is warranted only when a

mistake must have been made because the trial court's factual

findings are 'so manifestly unsupported by or inconsistent with

the competent, relevant and reasonably credible evidence as to

offend the interests of justice[.]'" Elrom, supra, 439 N.J. Super.

at 433 (quoting Rova Farms Resort, Inc. v. Investors Ins. Co. of

Am., 65 N.J. 474, 484 (1974)).            "Consequently, when a reviewing

court concludes there is satisfactory evidentiary support for the

trial court's findings, 'its task is complete and it should not

disturb the result[.]'"        Ibid. (quoting Beck v. Beck, 86 N.J. 480,

496 (1981)).    "Deference is appropriately accorded to factfinding;

however, the trial judge's legal conclusions, and the application

of those conclusions to the facts, are subject to our plenary

review."    Ibid.    (quoting Reese v. Weis, 430 N.J. Super. 552, 568

(App. Div. 2013)). "Finally, legal conclusions are always reviewed

de novo."      Id. at 433-34 (citing Manalapan Realty, L.P. v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995)).

     Defendant first argues that plaintiff failed to show she had

a good faith reason for relocating to Texas and that the children

will nor suffer harm as a result of the move.           We disagree.

     "[T]he party seeking to move, who has had an opportunity to

contemplate    the   issues,    should    initially   produce   evidence   to

                                     11                             A-2353-15T2
establish prima facie that (1) there is a good faith reason for

the move and (2) that the move will not be inimical to the child's

interests."   Baures, supra, 167 N.J. at 118.             "[T]he burden of

production rests initially on the movant to make out a prima facie

showing on the good faith and harm to the child prongs[.]"           Morgan

v. Morgan, 205 N.J. 50, 65 (2011) (citing ibid.).           Such a showing

is established with evidence that, if unrebutted, would sustain a

judgment in the proponent's favor.          As the Court has stated:

           The initial burden of the moving party is not
           a particularly onerous one. It will be met,
           for example, by a custodial parent who shows
           that he is seeking to move closer to a large
           extended family that can help him raise his
           child; that the child will have educational,
           health and leisure opportunities at least
           equal to that which is available here, and
           that he has thought out a visitation schedule
           that will allow the child to maintain his or
           her relationship with the noncustodial parent.

           [Baures, supra, 167 N.J. at 118.]

"Should the moving party meet the burden of production, the

noncustodial parent must then 'produce evidence opposing the move

as either not in good faith or inimical to the child[ren]'s

interest.'"   Morgan, supra, 205 N.J. at 66 (quoting Baures, supra,

167 N.J. at 119).

     The   court    did   not   err    in   determining    that   plaintiff

established a good faith reason to relocate with the children to

Texas and that the move would not be inimical to the children's

                                      12                            A-2353-15T2
interests.    Baures applies in this case, and the court's factual

findings and conclusion that plaintiff met her burden of proof are

amply supported by the record.       Cesare, supra, 154 N.J. at 412.

     Defendant next argues that even if plaintiff had a good faith

reason to relocate, the Baures factors fall in his favor. However,

except to restate those factors, defendant makes no cognizable

argument about any error by the court or factual contradiction.

In many instances, he makes conclusory statements and does not

cite to the record.        Nevertheless, we are satisfied the court's

Baures    analysis   was   sound,   and   the   Baures   factors   fell    in

plaintiff's favor.

     Defendant next argues that the court should have applied the

best interests of the child standard under O'Connor, and found

that it is in the children's best interests to remain in New

Jersey.    This argument is without merit.

     N.J.S.A. 9:2-2 provides as follows, in pertinent part:

            When the Superior Court has jurisdiction over
            the custody and maintenance of the minor
            children of parents divorced, separated or
            living separate, and such children are natives
            of this State, or have resided five years
            within its limits, they shall not be removed
            out of its jurisdiction against their own
            consent, if of suitable age to signify the
            same, nor while under that age without the
            consent of both parents, unless the court,
            upon cause shown, shall otherwise order.



                                    13                              A-2353-15T2
Upon finding that this statute applies, the court must                    then

determine the extant status of custody of the parties' children.

Barblock v. Barblock, 383 N.J. Super. 114, 121 (App. Div.), certif.

denied, 187 N.J. 81 (2006).        If the evidence shows that one parent

serves as the primary caretaker, then Baures governs the custodial

parent's request to relocate the children.           Ibid.

     "If, conversely, the situation is a rare de facto 'shared

parenting'   arrangement,    one    in    which   each   parent   essentially

performs an equal caretaking role, then the removal application

must be analyzed under the stricter change-of-custody test of"

O'Connor.    Id. at 122.    "The O'Connor standard hinges solely upon

an analysis of the best interests of the children, regardless of

the applicant's good faith motivation to relocate."               Ibid.    "In

such instances, 'the party seeking the change in the custodial

relationship must demonstrate that the best interests of the

child[ren] would be better served by residential custody being

vested primarily with the relocating parent.'"            Ibid. (alteration

in original) (citing O'Connor, supra, 349 N.J. Super. at 398; Chen

v. Heller, 334 N.J. Super. 361, 380-82 (App. Div. 2000)).

     As we have stated,

            [i]n determining the applicable standard to
            apply to plaintiff's removal application, the
            primary inquiry is whether the physical
            custodial relationship between plaintiff and
            defendant is one where plaintiff is the

                                     14                               A-2353-15T2
         "primary caretaker" and defendant is the
         "secondary caretaker," or, whether these
         parties truly share both legal and physical
         custody.

              In discussing the criteria or factors to
         be used in determining that question, the
         Court stated:

               Although both [primary caretaker
               and   secondary   caretaker]   roles
               create responsibility over children
               of divorce, the primary caretaker
               has   the   greater   physical   and
               emotional role. Because the role of
               "primary caretaker" can be filled by
               men or women, the concept has gained
               widespread acceptance in custody
               determinations.

                     . . . .

              Although "time" is a critical factor to
         consider in determining the presence of a
         joint physical custodial relationship, we
         emphasize the importance of analyzing the
         division of time in the context of each
         party's responsibility for the custodial
         functions,   responsibilities    and   duties
         normally reposed in the primary caretaker[.]
         [O'Connor, supra, 349 N.J. Super. at 398-400
         (quoting Pascale v. Pascale, 140 N.J. 583,
         598-99 (1995)).]

    Here, plaintiff was the children's physical custodian and

primary caretaker.       Defendant's overnight parenting time every

other weekend and his involvement in the children's schooling and

activities   did   not    establish    a   de   facto   shared   parenting

arrangement warranting application of O'Connor.           Morgan, supra,

205 N.J. at 67.

                                  15                               A-2353-15T2
     Lastly, defendant argues that we should remand this matter

for findings of fact and conclusions of law consistent with

N.J.S.A. 9:2-4, and direct the trial court to apply the best

interests of the child standard as it would in any change of

custody case.4      We decline to do so.

     N.J.S.A. 9:2-4 applies to an initial custody determination

where the court must consider certain factors in making a custody

award.     "A removal case is entirely different from an initial

custody determination.       When initial custody is decided, either

by judicial ruling or by settlement, the ultimate judgment is

squarely dependent on what is in the child's best interests."

Baures, supra, 167 N.J. at 115 (citation omitted).      In a removal

case, the parents' interests take on importance, but the conflict

in a removal case is not purely between the parents' needs and

desires.    Ibid.    Rather, it is a conflict based on the extent to

which the parents' needs and desires can be viewed as intertwined


4  We decline to address defendant's additional arguments that
plaintiff failed to show that she had re-married and had a place
to live in Texas, and failed to produce competent, relevant
evidence to prove where she and the children would actually live
in Texas.    We also decline to address defendant's arguments
relating to plaintiff's testimony. Defendant did not raise these
arguments or object to plaintiff's testimony before the trial
court, and these issues do not go to the court's jurisdiction or
concern a matter of public importance. R. 2:5-4; Zaman v. Felton,
219 N.J. 199, 226-27 (2014) (citation omitted). More importantly,
defendant does not articulate any error by the court in assessing
plaintiff's testimony or the evidence.

                                   16                        A-2353-15T2
with the child's interests.    Ibid.   Differences between these two

standards exist because the "pure best-interests standard" "would

always, or nearly always, break in favor of keeping the child in

proximity to two fit parents, thus chaining the custodial parent,

who bears the laboring oar of child rearing, to New Jersey, while

permitting the noncustodial parent free movement."    Morgan, supra,

205 N.J. at 65.

     This is a removal case, not an initial or change in custody

case.   Accordingly, N.J.S.A. 9:2-4 and the best interests of the

child standard do not apply.   Baures applies, and plaintiff proved

that she had a good faith reason for the move and the move would

not be inimical to the children's best interests.

     Affirmed.




                                 17                          A-2353-15T2